Peck, J.
delivered the opinion of the court.
We do not perceive any error in the judgment of the circuit court. The bond taken by the officer, and returned by him, is defective, in not reciting the ca. sa. and also in not reciting the parties to the judgment.
The ca. sa. also shows by recital, a satisfaction of the judgment by the levy of a fieri facias upon property, which, prima facie, was sufficient to satisfy the $37 50, and it does not show what disposition was made of this property; for this cause no judgment could be rendered on the l^|d.
The judgment must be affirmed; the costs of course follow the termination of the suit. Act of 1801, ch. 1, sec. 74.
Judgment affirmed.